EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Lemanski on 8/15/2022.

The application has been amended as follows: 

Claim 10 recites the limitations “the nub in configured” in line 9.
Amend the limitations of claim 9 to read --the nub is configured--.

Claims 10 recites the limitations “a cavity of the bandage dispenser.” in line 10.
Amend the limitations of claim 10 by adding the limitations of claim 13 and 28 to read
--a cavity of the bandage dispenser,
   wherein the bandage dispenser includes a shield extending from an exterior surface of the moveable portion substantially parallel to the cutter to protect a user from contacting the cutter during use of the dispenser,
wherein the shield is retractable so that, when the moveable member is moved towards the body portion to contact the body portion, the shield moves in an opposing direction to prevent contact between the shield and the body portion.--

Cancel claims 13.
Cancel claims 28.

Claim 14 recites “according to claim 13,” in line 1.
Amend the claim dependency of claim 14 to read --according to claim 12--.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 10 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A bandage dispenser comprising: 
(I) a body portion; 
(II) a moveable portion pivotally engaged to the body portion; 
(III) a cutter extending from the moveable portion, wherein the cutter is configured to cut a bandage extending through an opening between the body portion and the moveable portion and the cutter is received by a cutter recess that is located in the body portion during cutting of the bandages; and 
(IV) a nub extending from the moveable portion and positioned adjacent to the cutter, wherein the nub is configured to compress a portion of the bandage in a nub recess and substantially enclose a remaining uncut portion of the bandage within a cavity of the bandage dispenser,
wherein the bandage dispenser includes a shield extending from an exterior surface of the moveable portion substantially parallel to the cutter to protect a user from contacting the cutter during use of the dispenser,
wherein the shield is retractable so that, when the moveable member is moved towards the body portion to contact the body portion, the shield moves in an opposing direction to prevent contact between the shield and the body portion…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651